DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Under the section entitled “CROSS REFERENCE TO RELATED APPLICATIONS” on line 2 , the phrase - -now, U.S. Patent No.     - -   has been inserted before “filed”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 2-21 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“simultaneously causing display, at the client computer, of both the first and second credit 
card transactions along with a first selectable element for refinancing the first credit card transaction and a second selectable element for transferring the second credit card transaction, and responsive to selection of either the first or second selectable elements at the client computer, causing display of the refinancing terms for a selected one of the first credit card transaction and the second credit card transaction at the client computer” as recited in independent claim 2 and as similarly recited in independent claim 12..
        


The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Don et al (US Pub. No. 20150278948) disclose a system and method for 
facilitating credit based transactions associated with purchase of goods, services or real estate having a cost, any other transaction and/or for providing a security.  Data indicating the cost of goods, service or security may be received over a data network.  The cost of the transaction/security may then be securitized over a data network against a credit line provided by a primary credit provider.  Upon securitization, a secondary credit provider may fund the transaction/security.  The secondary credit provider may intermittently receive partial payment of the transaction's cost while intermittently re-securitizing an outstanding transaction balance until the entire transaction cost/any associated fees/commissions has been repaid. 

Belarj et al (US Pat. NO.  20140258088)  disclose a  method and system for providing 
loans based on the repayment capacity of a customer for providing a customer with one or more repayment options for a loan that satisfy a repayment capacity for the customer.  The method and system for efficiently providing loans based on the repayment capacity of a customer generally includes calculating a repayment capacity for a customer, providing the customer with a payment card, selecting an item for purchase by the customer from a merchant, requesting a loan from the issuer by the customer, determining if the customer has sufficient repayment capacity, providing the customer one or more repayment options that satisfy the repayment capacity, selecting a repayment option by the customer and transferring funds from the issuer to the merchant for the purchase amount.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

June 13, 2022